DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 14 September 2021.  Claims 1-6, 8-14, and 16 are pending in the application. Claims 7, 15, and 17-21 have been cancelled.

This application is a divisional of application Serial No. 15/520,330, filed on 19 April 2017, now US Patent 10,316,407, which is a national stage application under 35 U.S.C. 371 of PCT/US2015/027045, filed on 23 October 2015, which claims benefit of provisional application 62/068,248, filed on 24 October 2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/520,330, filed on 19 April 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The method of claim 1 has been amended to require introducing into the reactor an at least one silicon precursor compound of Formulae IIB or IID, “wherein the silicon precursor contains greater than, or equal to, 3 ppm, and less than, or equal to, 5 ppm of halide ions”. In 
Similarly, in independent claim 11, there is no support for claiming a composition comprising bis(disilylamino)silane; and a halide, the halide being present at greater than, or equal to, 3 ppm, and less than, or equal to, 5 ppm, of the composition.  Admittedly, an example of a Formula IIB compound is bis(disilylamino)silane (aka N,N'-disilyltrisilazane), see paragraph [0018]. However, bis(disilylamino)silane does not contain a halide.  Therefore, a composition comprising bis(disilylamino)silane would 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As noted above, in independent claim 1, Formulae IIB and IID do not contain a halide ion, so it is unclear how the method of claim 1 can require introducing into the reactor an at least one silicon precursor compound of Formulae IIB or IID, “wherein the silicon precursor contains greater than, or equal to, 3 ppm, and less than, or equal to, 5 ppm of halide ions”. Similarly with respect to independent claim 11, since bis(disilylamino)silane does not contain a halide, it is unclear how the claimed composition can include a halide. Since bis(disilylamino)silane does not contain a halide, it is unclear how the halide is introduced into the composition. 



Terminal Disclaimer
The terminal disclaimer filed on 14 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,316,407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive. Applicant has limited independent claim 1 to at least one silicon precursor compound having Formulae IIB and IID, wherein the silicon precursor contains greater than, or equal to, 3 ppm, and less than, or equal to, 5 ppm of halide ions. So independent claim 1 requires the silicon precursor to include halide ions.  However, the silicon precursor compounds of Formulae IIB and IID do not comprise a halide, that is, contain 0 ppm of halide ions.  Similarly, with respect to independent claim 11, bis(disilylamino)silane does not contain a halide.  Therefore, a composition comprising bis(disilylamino)silane would seem to have 0 ppm of halides. However, independent claim 11 requires the composition to include a halide. Admittedly, requiring the silicon precursor compounds of Formulae IIB and IID to require halides, as required in claim 1, or to require the composition to include bis(disilylamino)silane; and a halide, as required in claim 11, overcomes the previous rejections based on Scantlin et al. (the article entitled “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane”), since the silicon precursor compound of Scantlin et al., that is, a silicon precursor compound of Formula IIB compound (bis(disilylamino)silane (aka N,N'-disilyltrisilazane)), does not contain greater than, or equal to, 3 ppm, and less than, or equal to, 5 ppm of halide (or halide ions). However, amended claims 1-4 and 9-12 have been newly rejected in the Office action under both 35 U.S.C. 112(a) and 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822